ANDERSON, J.
I concur in the affirmance of this case, but do not wish to commit myself fully to the idea that the plea to the jurisdiction in the justice court continued to exist in. the circuit court without being refiled. I think that the trial court, however, has a discretion in the allowance of pleas in abatement after the first term (rule 12, p. 1520, of the Code of 1907), except in the two instances as set out in the case of Hawkins v. Armour Co., 105 Ala. 545, 17 South. 16, that the defendant had not pleaded to the merits, or that the plaintiff had not acted on the defendant’s waiver of his plea to the jurisdiction. It is not contended that the defendant waived his right to plead to the jurisdiction by pleading to the merits, but that he waived his special plea by getting the case continued at the first term in order to get a witness on the merits. This may have *565been an indication that he had or ivonld waive his special plea; but there is nothing in the record to show that the plaintiff had acted to his prejudice upon the action of the defendant, and in order to reverse the trial court for an abuse of discretion in allowing the plea it was incumbent upon the appellant to affirmatively show that he had acted on the defendant’s action in abandoning his plea.
Simpson and Mayfield, JJ., concur in these views.